Exhibit 10.3

 

[OLD SECOND BANCORP LETTERHEAD]

 

January   , 2009


 


VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

 

[Name of Executive]

[Street Address]

[City, State  Zip]

 

Dear [Insert Name]:

 

Old Second Bancorp, Inc. (the “Company”) anticipates entering into a Letter
Agreement and Securities Purchase Agreement (collectively, the “Participation
Agreement”) with the United States Department of Treasury (“Treasury”) that
provides for the Company’s participation in the Treasury’s TARP Capital Purchase
Program (the “CPP”).  If the Company does not participate or ceases at any time
to participate in the CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Participation Agreement, the Company is
required to establish specified standards for incentive compensation to its
senior executive officers and to make changes to its compensation arrangements. 
To comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:


 


(1)                                  NO GOLDEN PARACHUTE PAYMENTS.  THE COMPANY
IS PROHIBITING ANY GOLDEN PARACHUTE PAYMENT TO YOU DURING ANY “CPP COVERED
PERIOD.”  A “CPP COVERED PERIOD” IS ANY PERIOD DURING WHICH (A) YOU ARE A SENIOR
EXECUTIVE OFFICER AND (B) TREASURY HOLDS AN EQUITY OR DEBT POSITION ACQUIRED
FROM THE COMPANY IN THE CPP.


 


(2)                                  RECOVERY OF BONUS AND INCENTIVE
COMPENSATION.  ANY BONUS AND INCENTIVE COMPENSATION PAID TO YOU DURING A CPP
COVERED PERIOD IS SUBJECT TO RECOVERY OR “CLAWBACK” BY THE COMPANY IF THE
PAYMENTS WERE BASED ON MATERIALLY INACCURATE FINANCIAL STATEMENTS OR ANY OTHER
MATERIALLY INACCURATE PERFORMANCE METRIC CRITERIA.


 


(3)                                  COMPENSATION PROGRAM AMENDMENTS.  EACH OF
THE COMPANY’S COMPENSATION, BONUS, INCENTIVE AND OTHER BENEFIT PLANS,
ARRANGEMENTS AND AGREEMENTS (INCLUDING GOLDEN PARACHUTE, SEVERANCE AND
EMPLOYMENT AGREEMENTS) (COLLECTIVELY, “BENEFIT PLANS”) WITH RESPECT TO YOU IS
HEREBY AMENDED TO THE EXTENT NECESSARY TO GIVE EFFECT TO PROVISIONS (1) AND (2).

 

In addition, the Company is required to review its Benefit Plans to ensure that
they do not encourage senior executive officers to take unnecessary and
excessive risks that threaten the value of the Company.  To the extent any such
review requires revisions to any Benefit Plan with respect to you, you and the
Company agree to negotiate such changes promptly and in good faith.


 


(4)                                  DEFINITIONS AND INTERPRETATION.  THIS
LETTER SHALL BE INTERPRETED AS FOLLOWS:

 

·                                                “Senior executive officer”
means the Company’s “senior executive officers” as defined in subsection
111(b)(3) of EESA.

 

--------------------------------------------------------------------------------


 

·                                                “Golden parachute payment” is
used with same meaning as in Section 111(b)(2)(C) of EESA.

 

·                                                “EESA” means the Emergency
Economic Stabilization Act of 2008 as implemented by guidance or regulation
issued by the Department of Treasury and as published in the Federal Register on
October 20, 2008.

 

·                                                The term “Company” includes any
entities treated as a single employer with the Company under 31 C.F.R. §
30.1(b) (as in effect on the Closing Date).  You are also delivering a waiver
pursuant to the Participation Agreement, and, as between the Company and you,
the term “employer” in that waiver will be deemed to mean the Company as used in
this letter.

 

·                                                The term “CPP Covered Period”
shall be limited by, and interpreted in a manner consistent with, 31 C.F.R. §
30.11 (as in effect on the Closing Date).

 

·                                                Provisions (1) and (2) of this
letter are intended to, and will be interpreted, administered and construed to,
comply with Section 111 of EESA (and, to the maximum extent consistent with the
preceding, to permit operation of the Benefit Plans in accordance with their
terms before giving effect to this letter).


 


(5)                                  MISCELLANEOUS.  TO THE EXTENT NOT SUBJECT
TO FEDERAL LAW, THIS LETTER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.  THIS LETTER MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH WILL BE DEEMED TO BE AN ORIGINAL.  A SIGNATURE
TRANSMITTED BY FACSIMILE WILL BE DEEMED AN ORIGINAL SIGNATURE.

 

The Board appreciates the concessions you are making and looks forward to your
continued leadership during these financially turbulent times.

 

 

Yours sincerely,

 

 

 

 

OLD SECOND BANCORP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Intending to be legally bound, I agree with an

accept the foregoing terms on the date set

forth below

 

 

 

 

[Insert Executive’s Name]

 

 

Date: January    , 2009

 

cc: [Insert Name], via Hand Delivery

 

--------------------------------------------------------------------------------